EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 2nd day of
September, 2019, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”), and Paul Murphy (“Executive”).

 

RECITAL

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

AGREEMENT

 

1. Employment Period. (a) The Company, through its wholly-owned subsidiary, Red
Robin International, Inc., a Nevada corporation (“RRI”), hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions hereinafter set forth. The term of Executive’s employment hereunder
shall commence on October 3, 2019 (the “Effective Date”), and shall continue
until December 31, 2022, subject to earlier termination as provided herein (such
term being referred to herein as the “Employment Period”).  This Agreement shall
renew only upon written confirmation by both Parties of the intent to renew.

 

(b) Executive and the Company acknowledge that, except as may otherwise be
provided by this Agreement or under any other written agreement between
Executive and the Company, the employment of Executive by the Company and RRI is
“at will” and Executive’s employment may be terminated by either Executive or
the Company at any time for any reason, or no reason, as long as consistent with
applicable law. RRI shall be the “employer” for tax, legal reporting, payroll
processing and similar purposes.

 

2. Position and Duties.

 

(a) During the Employment Period, Executive shall be employed as and hold the
titles of President and Chief Executive Officer of the Company, with such
duties, authorities and responsibilities that are customary for public company
chief executive officer positions. Executive will be the principal executive
officer of the Company, and shall report to the Company’s Board of Directors,
which will include interfacing with the Chair of the Company’s Board of
Directors, and certain committees of the Board of Directors and their respective
chairpersons from time to time (collectively, the “Board”). The Board may assign
Executive such other duties, authorities, and responsibilities that are not
substantially inconsistent with his positions as Chief Executive Officer of the
Company. Executive shall also become a member of the Board as of the Effective
Date. Thereafter, during the Employment Period, the Board shall nominate
Executive for re-election as a member of the Board at the expiration of the then
current term, provided that the foregoing shall not be required to the extent
prohibited by legal or regulatory requirements, or the current provisions of
Section 6E of the Company’s Certificate of Incorporation as in effect at any
time or from time to time. During the Employment Period, Executive shall report
only to the Board

 

1

--------------------------------------------------------------------------------



 

and all employees of the Company, RRI and the Company’s subsidiaries shall
ultimately report to Executive or his designee. Executive agrees to serve
without additional compensation, if elected or appointed thereto, as a director
of any of the Company’s subsidiaries and in one or more executive offices of any
of the Company’s subsidiaries.

 

(b) The Company may appoint another individual to serve as President of the
Company, however any such appointee shall report directly to Executive and his
or her duties shall include, but not be limited to, those that are usual and
customary for that position, or that are assigned to the President by the
Executive from time to time. Upon such appointment Executive shall
(automatically and without further action) no longer serve as President of the
Company and Executive acknowledges and agrees that he shall not have Good Reason
with respect thereto.

 

(c) During the Employment Period, Executive shall devote substantially all of
his skill, knowledge, and working time to the business and affairs of the
Company and its subsidiaries; provided that in no event shall this sentence
prohibit Executive from (i) performing personal, charitable, civic, educational,
professional, community, or industry activities (ii) serving on the boards of
directors of non-profit organizations and, with the prior written approval of
the Board, other for profit companies, provided, that Executive may only serve
on the board of one public company at any given time, and (iii) managing
Executive’s passive personal investments, so long as such activities do not
materially interfere with Executive’s duties for the Company or otherwise
violate the terms and conditions of this Agreement or the Company’s policies in
effect from time to time applicable to Executive Officers of the Company. 
Executive shall perform his services at the Company’s headquarters, presently
located in Greenwood Village, Colorado, subject to reasonably required travel in
connection with the performance of his services hereunder or as reasonably
requested by the Board. Executive shall use his best efforts to carry out his
responsibilities under this Agreement faithfully and efficiently.

 

(d) In his position as Chief Executive Officer of the Company, Executive shall,
subject to the oversight of the Board, have full authority and responsibility to
manage the operation of the Company’s restaurants and franchise system,
including the hiring and discharge of employees of the Company and its
subsidiaries, closing, selling, developing and opening restaurants as
contemplated by the annual budget approved by the Board (the “Annual Plan”),
establishing and administering the Company’s marketing plan, making improvements
in and refurbishing the Company’s restaurants consistent with the capital
expenditure budget in the Annual Plan, administering and managing the day-to-day
operation of the restaurants, granting new franchises, and administering and
managing the franchise operations consistent with the Annual Plan.

 

3. Compensation.

 

(a) Base Salary. During the Employment Period, Executive shall receive from the
Company an annual base salary (“Annual Base Salary”) of no less than $900,000,
with such salary to be reviewed annually, and may be increased but not
decreased, as determined by the Board and approved by the Compensation Committee
of the Board of Directors of the Company (the “Compensation Committee”). The
Annual Base Salary shall be paid in accordance with the Company’s and RRI’s
normal payroll policy.

 

2

--------------------------------------------------------------------------------



 

(b) Sign-On Bonus. The Company agrees to pay Executive a cash sign-on bonus of
$500,000 (the “Sign-On Bonus”), subject to all required taxes and withholdings,
$275,000 to be paid upon the Board’s approval of the Annual Plan for the 2020
fiscal year and $225,000 to be paid upon the one-year anniversary of the
Effective Date.  If Executive’s employment with the Company is terminated (i) by
the Company with Cause or (ii) as a result of Executive’s resignation without
Good Reason, in either case, less than thirty-six (36) full months after the
Effective Date, Executive agrees to repay the amount of $225,000, less $6,250
for each full month of employment completed after the Effective Date. Executive
further agrees that Executive will repay such amount by no later than ten
(10) days following the effective date of the employment termination, and that
any outstanding balance on such repayment obligation is delinquent and
immediately collectable the day following the effective date of termination.

 

(c) Annual Incentive Compensation. In addition to the Annual Base Salary,
beginning in 2020, Executive is eligible to receive an annual cash bonus each
fiscal year during the Employment Period as determined in accordance with the
Company’s annual incentive plan as in effect from time to time and as approved
by the Compensation Committee (the “Annual Bonus”). For fiscal year 2020,
Executive’s target Annual Bonus (the “Target Bonus”) shall be one hundred and
twenty percent (120%) of Executive’s Annual Base Salary. Such Target Bonus will
be subject to adjustment by the Compensation Committee in fiscal year 2021 and
later, but in no event shall ever exceed two-hundred percent (200%) of
Executive’s Annual Base Salary, or decreased by five percent (5%) of the
Executive’s Annual Base Salary without Executive’s prior written consent and an
equivalent and proportional deduction in all other Executive Officer’s similar
incentive compensation packages. The actual amount of any Annual Bonus shall
depend on the level of achievement of the applicable performance criteria
established with respect to the Annual Bonus by the Board and the Compensation
Committee in their sole discretion. The Annual Bonus for each fiscal year shall
be payable in accordance with the then-current annual incentive plan, but in no
event later than March 15 of the following fiscal year.

 

(d) Long-Term Incentive Awards.

 

(i) Sign-On Equity Awards.  On the seventh day following the Effective Date,
Executive will receive a grant of time-vested restricted stock units having a
grant date fair value of $1,600,000 (based on the closing price of the Company’s
common stock on the date of grant) pursuant to the Company’s 2017 Performance
Incentive Plan (the “2017 Plan”), all of which shall vest on the third
anniversary of the Effective Date, subject to continued employment through such
vesting date (the “Sign-On Equity Award”), except as otherwise specifically
provided in Section 4(f)(iii)(C).

 

(ii) Generally. During the Employment Period, beginning in fiscal year 2020,
Executive shall have the opportunity to participate in the Company’s long term
incentive plan (“LTIP”). Executive’s annual grant under the LTIP shall be
subject to such terms as approved by the Board or the Compensation Committee
from time to time in accordance with the Company’s LTIP, but the LTIP grant for
fiscal year 2020 shall have a target value equal to $3,000,000. Except as
expressly provided herein, each such equity award shall be made in accordance
with the Company’s Equity Granting Policy. Executive’s target value will be
subject to adjustment by the Compensation Committee in fiscal year 2021 and
later.

 

3

--------------------------------------------------------------------------------



 

(e) Other Benefits.

 

(i) Welfare and Benefit Plans. During the Employment Period: (A) Executive shall
be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company and RRI (including, to the extent
provided, without limitation, medical, prescription, dental, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) to the same extent as other senior
executive employees.

 

(ii) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies, practices and procedures of
the Company and RRI for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses.

 

(iii) Paid Time Off. Executive shall be entitled to holidays and five (5) weeks
of paid time off per calendar year in accordance with the Company’s holiday and
paid time off policies applicable to Executive Officers as in effect from time
to time.

 

(iv) Car Allowance. During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $1,250.

 

(v) Payment of Legal Fees. The Company shall reimburse Executive for reasonable,
documented legal fees incurred by Executive in connection with the review,
negotiation, and execution of this Agreement, which reimbursement shall not
exceed $10,000.

 

(f) Reservation of Rights. Except as otherwise specifically agreed as to
Executive in a separate agreement between the Company and Executive, the Company
reserves the right to modify, suspend or discontinue any and all of the employee
benefit plans, practices, policies and programs referenced in subsections
3(e)(i) and 3(e)(ii) above at any time so long as such action is taken with
respect to Executive Officers generally and does not disproportionately
adversely affect Executive.

 

4. Termination.

 

(a) Death or Disability. Executive’s employment and all associated rights and
benefits shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive, provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to full-time performance of his duties.

 

4

--------------------------------------------------------------------------------



 

(b) Cause. The Company may terminate Executive’s employment at any time for
Cause.

 

(c) By the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause.

 

(d) By Executive for Good Reason. Executive may terminate his employment at any
time for Good Reason subject to the notice and cure provisions set forth in the
definition thereof.

 

(e) By Executive without Good Reason. Executive may terminate his employment at
any time without Good Reason, provided that Executive must provide at least
thirty (30) days advance notice to the Company of any such termination.

 

(f) Obligations of the Company Upon Termination.

 

(i) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s Death or Disability, this Agreement shall terminate without further
obligations to Executive or his legal representatives under this Agreement,
other than for (A) payment of the sum of (1) Executive’s Annual Base Salary
through the date of termination to the extent not theretofore paid and
(2) reimbursement for any unreimbursed business expenses incurred through the
date of termination which shall be paid in a lump sum in cash within thirty (30)
days of the effective date of termination or such earlier date as may be
required by law; (B) any payments, benefits or fringe benefits to which
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement, which shall be paid at such times and in such forms as provided
for by such plan, program or grant or such earlier date as may be required by
law; (C) any Annual Bonus Earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination, which shall be paid in a lump
sum in cash when such Annual Bonus payment is regularly paid to similarly
situated executives (the payments and benefits described in clauses (A), (B),
and (C) shall be hereinafter referred to as the “Accrued Obligations”); and
(D) payment of a pro rata share (determined on the basis of the number of days
on which Executive was employed by the Company during the fiscal year in which
the date of termination occurred) of the Annual Bonus that would otherwise have
been Earned based on actual performance and been payable pursuant to
Section 3(c) hereof had Executive continued to be employed by the Company for
the entirety of the fiscal year in which the date of termination occurred, which
shall be paid in a lump sum in cash when such Annual Bonus payment is regularly
paid to similarly situated executives.

 

(ii) Cause or Resignation other than with Good Reason. If Executive’s employment
is terminated by the Company for Cause or Executive resigns from his position as
Chief Executive Officer of the Company without Good Reason, this Agreement shall
terminate without further obligations to Executive other than payment of the
Accrued Obligations as described in Section 4(f)(i) (provided, that if
Executive’s employment is terminated for Cause, then the amount described in
clause (C) of the Accrued Obligations shall not be payable). If it is
subsequently determined that the Company did not have Cause for termination
hereof or that Executive had Good Reason for termination, then the decision to
terminate shall be deemed to have been made

 

5

--------------------------------------------------------------------------------



 

under Section 4(c) or (d), as applicable, and the amounts payable under
Section 4(f)(iii) shall be the only amounts Executive may receive on account of
his termination.

 

(iii) By the Company without Cause or by Executive for Good Reason. If the
Company terminates Executive’s employment without Cause or Executive terminates
his employment for Good Reason, this Agreement shall terminate without further
obligations to Executive other than:

 

(A) payment of the Accrued Obligations and a pro rata share of the Annual Bonus
for the fiscal year in which the date of termination occurred, each, as
described in Section 4(f)(i); and

 

(B) payment of the equivalent of two times the Executive’s Annual Base Salary as
in effect immediately prior to the date of termination, which shall be paid in
substantially equal installments for the twenty-four (24) month period following
the date of termination, subject to standard withholdings and other authorized
deductions;

 

(C)  immediate vesting of the Sign-On Equity Award; and

 

(D) upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as amended,
the Company shall pay to Executive in a lump sum in cash within thirty (30) days
after such election an amount equal to the product of (x) the portion of
premiums of Executive’s group health insurance, including coverage for
Executive’s eligible dependents, that the Company paid immediately prior to his
date of termination and (y) eighteen (18);

 

provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in substantially the form attached as
Exhibit A hereto (the “Release”), and all rights of Executive thereunder or
under applicable law to rescind or revoke the release shall have expired no
later than the date specified in such release, which shall either be
twenty-eight (28) days or fifty-two (52) days, dependent upon the circumstances,
after the date of termination (the “Release Condition”). For the avoidance of
doubt, the payments contemplated by Section 4(f)(iii)(B) shall be paid, subject
to satisfaction of the Release Condition, in substantially equal installments on
regularly scheduled payroll dates beginning on the first payroll date that is
sixty (60) days after Executive experiences a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”); provided, that such first payment shall be a lump sum
payment equal to the amount of all payments due from the date of such
termination through the date of such first payment. If Executive fails to
satisfy the Release Condition, all payments and benefits set forth in this
Section 4(f)(iii) (other than the payment of the Accrued Obligations) shall be
forfeited; provided, further, notwithstanding any other provision contained in
this Agreement, if Executive receives severance payments and benefits under the
Red Robin Gourmet Burgers, Inc. Executive Change in Control Severance Plan (as
such plan may be modified, amended and/or restated from time to time) (the
“Executive CIC Severance Plan”, Executive shall have no right to receive the
payments and benefits under this Section 4(f)(iii).  For purposes of the
Executive CIC Severance Plan, insofar as it is applicable to Executive: (x) the
Release Agreement (as defined in the Executive CIC Severance Plan) shall be
replaced with (and all references therein shall be deemed

 

6

--------------------------------------------------------------------------------



 

to refer to) the Release (as defined in this Agreement); (y) the Cash Severance
Multiplier (as defined in the Executive CIC Severance Plan) shall be 2.0 (not
3.0); and (z) the definitions of Cause and Good Reason (each as defined in the
Executive CIC Severance Plan) shall be replaced with the definition of Cause and
Good Reason (each as defined in this Agreement).

 

(iv) Exclusive Remedy. Executive agrees that the payments contemplated by this
Section 4(f) shall constitute the exclusive and sole remedy for any termination
of his employment, and Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment;
provided, however, that nothing contained in this Section 4(f)(iv) shall prevent
Executive from otherwise challenging in a subsequent arbitration proceeding a
determination by the Company that it was entitled to terminate Executive’s
employment hereunder for Cause.

 

(v) Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company may terminate all payments and benefits owing to
Executive pursuant to this Section 4(f) upon the Company’s discovery of any
breach or threatened breach by Executive of his obligations under the general
release or Sections 5, 6, 7 and 8 of this Agreement after written notice to
Executive, and, if curable, providing the Executive with thirty (30) days to
cure.  No payments shall be terminated during this cure period (if applicable).

 

(vi) Resignation as Officer or Director Upon Termination. Upon termination of
Executive’s employment with the Company for any reason whatsoever, Executive
shall thereupon be deemed to have immediately resigned from any positions with
the Company and all of its subsidiaries and affiliates, whether as an officer,
director, employee, fiduciary or otherwise. In such event, Executive shall, at
the request of the Company, execute any documents reasonably required to
evidence such resignations.

 

(g) Survival of Certain Obligations Following Termination. Notwithstanding any
other provision contained in this Agreement, the provisions in Sections 5
through 11 and 14 through 22 of this Agreement shall survive any termination of
Executive’s employment hereunder (but shall be subject to Executive’s right to
receive the payments and benefits provided under this Section 4).

 

5. Confidential Information(i)          . Except in the good-faith performance
of his duties hereunder, Executive shall not disclose to any person or entity or
use, any information not in the public domain, in any form, acquired by
Executive while he was employed or associated with the Company or RRI or, if
acquired following the termination of such association, such information which,
to Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business. Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts thereof are and shall
remain the sole and exclusive property of the Company, and Executive shall on
request return to the Company the originals and all copies of any such
information provided to or acquired by Executive in connection with his
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other

 

7

--------------------------------------------------------------------------------



 

communications received, maintained and/or originated by Executive during the
course of such association.

 

6. Covenant Not to Compete. Executive agrees that, for the period commencing on
the Effective Date and ending twenty-four (24) months after the date of
termination of Executive’s employment with the Company (the “Restrictive
Period”), Executive shall not directly or indirectly, either for himself or for,
with or through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit his
name to be used by, either (i) any business that, in the reasonable judgment of
the Board, competes with the Company and its subsidiaries in the burger-focused
restaurant business in (x) the United States, (y) the Canadian provinces of
Alberta and British Columbia, or (z) any other country, province or territory in
which the Company conducts business as of the date Executive’s employment
terminates, or (ii) the following casual dining and brew-centric restaurant
concepts (and their successors): Five Guys, Chili’s, Applebee’s, Ruby Tuesday,
TGIFridays, Texas Roadhouse, BJ’s, Yardhouse, Millers Ale House and Brickhouse
(“Competitive Activity”); provided, however, that this Section 6 shall not
prohibit Executive from serving as a non-employee member of the board of
directors of a burger-focused restaurant business other than (I) a
burger-focused casual dining business or (II) any of the businesses listed in
the immediately preceding clause (ii).  In making its judgment as to whether any
business is engaged in a Competitive Activity, the Board shall act in good
faith, and shall first provide Executive with a reasonable opportunity to
present such information as Executive may desire for the Board’s consideration.
For purposes of this Agreement, the term “participate” includes any direct or
indirect interest, whether as an officer, director, employee, partner, sole
proprietor, trustee, beneficiary, agent, representative, independent contractor,
consultant, advisor, provider of personal services, creditor, owner (other than
by ownership of less than five percent (5%) of the stock of a publicly-held
corporation whose stock is traded on a national securities exchange).

 

7. No Interference; Nondisparagement.

 

(a) During the Restrictive Period, Executive shall not, without the prior
written approval of the Company, directly or indirectly through any other Person
(i) induce or attempt to induce any employee of the Company or RRI at the level
of Assistant Store Manager or higher in restaurant operations or the level of
Director or higher at the Company’s home office to leave the employ of the
Company or RRI, or in any way interfere with the relationship between the
Company or RRI and any employee thereof (for the sake of clarity, this clause
(i) shall not be violated by virtue of general advertisements or solicitations
for positions that are not targeted at employees of the Company or RRI),
(ii) hire any Person who was an employee of the Company or RRI at the level of
Assistant Store Manager or higher in restaurant operations or the level of
Director or higher at the Company’s home office within twelve months after such
Person’s employment with the Company or RRI was terminated for any reason or
(iii) induce or attempt to induce any supplier or other business relation of the
Company or RRI to cease doing business with the Company or RRI, or in any way
interfere with the relationship between any such supplier or business relation
and the Company or RRI, in the case of clauses (i) or (iii), to the extent any
such actions result (or would reasonably be expected to result) in harm to the
Company or RRI.

 

(b) Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, stockholders, or affiliates (each
in their capacities as such), either

 

8

--------------------------------------------------------------------------------



 

orally or in writing, at any time; provided, however, that Executive may
(A) confer in confidence with his legal representatives, (B) make truthful
statements as required by law or when requested by a governmental, regulatory or
similar body or entity and/or (C) make truthful statements in the course of
performing his duties to the Company. The Company shall instruct its current
directors, and following the date of termination of Executive’s employment, its
current Executive Officers, to not disparage Executive, either orally or in
writing, at any time; provided, however, that the Company shall not be required
to instruct its directors or Executive Officers to refrain from (X) conferring
in confidence with their respect legal representatives, (Y) making truthful
statements as required by law or when requested by a governmental, regulatory,
or similar body or entity and/or (Z) making truthful statements in the course of
performing duties to the Company.

 

8. Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (a) the
property of the Company or any of its subsidiaries, and (b) non-personal
documents and data of any nature and in whatever medium of the Company or any of
its subsidiaries, in each case within his possession and control, and he shall
not take with his any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information.

 

9. Reasonableness of Restrictions. Executive agrees that the covenants set forth
in Sections 5, 6, 7 and 8 are reasonable with respect to their duration,
geographical area, and scope. In the event that any of the provisions of
Sections 5, 6, 7 and 8 relating to the geographic or temporal scope of the
covenants contained therein or the nature of the business or activities
restricted thereby shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems enforceable, such provision
shall be deemed to be replaced herein by the maximum restriction deemed
enforceable by such court.

 

10. Injunctive Relief. The parties hereto agree that either party hereto would
suffer irreparable harm from a breach by the other party of any of the covenants
or agreements contained herein, for which there is no adequate remedy at law.
Therefore, in the event of the actual or threatened breach by a party of any of
the provisions of this Agreement, the other party, and in the case of the
Company, its respective successors or assigns, may, in addition and
supplementary to other rights and remedies existing in their favor, apply to any
court of law or equity of competent jurisdiction for specific performance,
injunctive or other relief (without the necessity of posting bond or security)
in order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such a breach or threat thereof by one party,
the other party shall be entitled to obtain a temporary restraining order and/or
a preliminary or permanent injunction restraining the other party from engaging
in activities prohibited hereby or such other relief as may be required to
specifically enforce any of the covenants contained herein.

 

11. Extension of Restricted Periods. In addition to the remedies the Company may
seek and obtain pursuant to this Agreement, the restricted periods set forth
herein may be extended by any and all periods during which Executive shall be
found by a court to have been in violation of the covenants contained herein if
so ordered by a court.

 

12. Stock Ownership Requirement. While employed by the Company, Executive shall
be expected to maintain ownership of common stock or stock equivalents in such
amounts and on such terms and conditions as are set forth in the Company’s
Executive Stock Ownership

 

9

--------------------------------------------------------------------------------



 

Guidelines established by the Compensation Committee and in effect from time to
time (the “Ownership Guidelines”). Executive is expected to meet the ownership
requirements set forth in the Ownership Guidelines within the time period stated
in the Ownership Guidelines. In the event Executive is unable to meet his
ownership requirements within the defined time period, Executive shall retain
all net after-tax profit Shares following option exercise and/or the vesting of
restricted stock units and any other awards settled in Shares, until Executive
has satisfied the requirements set forth in this Section 12. No additional
liability shall apply to Executive if Executive fails to satisfy the stock
ownership requirements set forth in this Section 12.  For the sake of clarity,
failure to satisfy the requirements set forth in this Section 12 (other than any
willful breach by Executive of the obligation not to dispose of net after-tax
profit Shares as contemplated above) shall not constitute Cause.

 

13. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:

 

“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:

 

(i) Executive’s continual and deliberate gross neglect in the performance of his
material duties;

 

(ii) Executive’s failure to devote substantially all of his working time to the
business of the Company and its subsidiaries (other than as expressly permitted
in this Agreement or by applicable state or federal law);

 

(iii) Executive’s failure to follow the lawful directives of the Board relating
to his duties and responsibilities hereunder in any material respect;

 

(iv) Executive’s engaging in misconduct in connection with the performance of
any of his duties, including, without limitation, falsifying or attempting to
falsify documents, books or records of the Company or its subsidiaries,
misappropriating or attempting to misappropriate funds or other property, or
securing or attempting to secure any personal profit in connection with any
transaction entered into on behalf of the Company or its subsidiaries;

 

(v) the violation by Executive, in any material respect, of any policy or of any
code or standard of behavior or conduct generally applicable to employees of the
Company or its subsidiaries;

 

(vi) Executive’s breach of the material provisions of this Agreement or any
other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or

 

(vii) Executive’s engaging in conduct that is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement, or
other crime involving moral turpitude;

 

10

--------------------------------------------------------------------------------



 

provided, that a termination for Cause by the Company of any of the events
described in clauses (i), (ii), (iv) and (v) above shall only be effective on
thirty (30) days advance written notification, providing Executive the
opportunity to cure, if reasonably capable of cure within said thirty (30)-day
period; provided, however, that no such notification is required if the Cause
event is not reasonably capable of cure or the Board determines that its
fiduciary obligation legally requires it to effect a termination of Executive
for Cause immediately. Notwithstanding the preceding sentence, the Board may
suspend with compensation Executive while it conducts a good faith inquiry of
whether grounds for Cause exist.

 

“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of his position, even with reasonable accommodation
which does not impose an undue hardship on the Company. The Company reserves the
right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers. Nothing in this definition is meant to waive
Executive’s rights under the Health Insurance Portability and Accountability Act
of 1996 or the Americans with Disabilities Act, as amended.

 

“Earned” has the definition of that term as it is used in the Colorado Wage and
Hour Act, Colo. Rev. Stat. § 8-4-101, et seq., at the time of the Effective
Date.

 

“Executive Officers” means together the individuals holding the positions
treated as “executive officers” of the Company from time to time, as determined
by the Board for purposes of disclosure in the Company’s public filings with the
Securities and Exchange Commission.  As of the date hereof, the Executive
Officers include the individuals holding the following positions:  Interim
President and Chief Executive Officer; EVP and Chief Operations Officer; EVP and
Chief Concept Officer; EVP and Chief Financial Officer; SVP and Chief Legal
Officer; and SVP and Chief Information Officer.

 

“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) any reduction in Executive’s compensation other than as
permitted pursuant to Section 3 hereof; (ii) a relocation of the Company’s
headquarters to a location more than twenty (20) miles from the location of the
Company’s headquarters prior to such relocation; (iii) any breach by the Company
of any material provision of this Agreement; or (iv) a significant reduction in
the then-effective responsibilities of the Chief Executive Officer of the
Company; provided that Executive gives written notice to the Company of the
existence of such a condition within ninety (90) days of the initial existence
of the condition, the Company has at least thirty (30) days from the date when
such notice is provided to cure the condition without being required to make
payments due to termination by the Company for Good Reason (the “Cure Period”),
and Executive actually terminates his employment for Good Reason within thirty
(30) days after the expiration of the Cure Period.  For the avoidance of doubt
and consistent with the terms of this Agreement, in the event the Board appoints
someone to succeed Executive as President of the Company, Executive acknowledges
and agrees that any such appointment shall not constitute “Good Reason” so long
as Executive remains the Chief Executive Officer of the Company.

 

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended).

 

11

--------------------------------------------------------------------------------



 

“Share” means one share of common stock of the Company, $0.001 par value, and
such other securities as may become the subject of awards granted pursuant to
the 2017 Plan, or become subject to such awards, pursuant to an adjustment made
under Section 5 of the 2017 Plan.

 

14. Arbitration. Except as otherwise provided herein, any controversy arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory or
common law claims, shall be submitted to arbitration in Denver, Colorado, before
a sole arbitrator (the “Arbitrator”) selected from Judicial Arbiter Group, Inc.,
Denver, Colorado, or its successor (“JAG”), or if JAG is no longer able to
supply the arbitrator, such arbitrator shall be selected from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), or other mutually agreed upon
arbitration provider, as the exclusive forum for the resolution of such dispute.
Provisional injunctive relief may, but need not, be sought by either party to
this Agreement in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the Arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Executive’s
employment, and under no circumstances shall class claims be processed or
participated in by Executive. The parties agree that Company shall be
responsible for payment of the forum costs of any arbitration hereunder,
including the Arbitrator’s fee. Executive and the Company further agree that in
any proceeding to enforce the terms of this Agreement, the prevailing party
shall be entitled to its or his reasonable attorneys’ fees and costs incurred by
it or his in connection with resolution of the dispute in addition to any other
relief granted.

 

15. Governing Law. This Agreement and the legal relations hereby created between
the parties hereto shall be governed by and construed under and in accordance
with the internal laws of the State of Colorado, without regard to conflicts of
laws principles thereof. Executive shall submit to the venue and personal
jurisdiction of the Colorado state and federal courts concerning any dispute for
which judicial redress is permitted pursuant to this Agreement; however the
Company is not limited in seeking relief in those courts.

 

16. Taxes.

 

(a) Executive shall be solely liable for Executive’s tax consequences of
compensation and benefits payable under this Agreement, including any
consequences of the application of Section 409A of the Code.

 

12

--------------------------------------------------------------------------------



 

(b) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.

 

17. Section 409A Savings Clause.

 

(a) It is the intention of the parties that compensation or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and this Agreement shall be interpreted accordingly.
To the extent such potential payments or benefits could become subject to
additional tax under such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed. The foregoing
notwithstanding, the Company shall in no event whatsoever be liable for any
additional tax, interest or penalty incurred by Executive as a result of the
failure of any payment or benefit to satisfy the requirements of Section 409A of
the Code.

 

(b) The Executive’s right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments within
the meaning of Treas. Reg. §1.409A-2(b)(2)(iii). In addition, payments or
benefits pursuant to Section 4(f) shall be exempt from the requirements of
Section 409A of the Code to the maximum extent possible as “short-term
deferrals” pursuant to Treasury Regulation Section 1.409A-1(b)(4), as
involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.

 

(c) Notwithstanding any provision to the contrary in this Agreement, (i) no
amount of non-qualified deferred compensation subject to Section 409A of the
Code that is payable in connection with the termination of his employment shall
be paid to Executive unless the termination of Executive’s employment
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations; (ii) if Executive
is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
that delayed commencement of any portion of the termination benefits to which
Executive is entitled under this Agreement (after taking into account all
exclusions applicable to such termination benefits under Section 409A) is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) and (B) the date
of Executive’s death; provided, that upon the earlier of such dates, all
payments deferred pursuant to the foregoing shall be paid to Executive in a lump
sum, and any remaining payments due under this Agreement shall be paid as
otherwise provided herein; (iii) the determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his separation from service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including, without limitation, Section 1.409A-1(i) of the Department
of Treasury Regulations and any successor provision thereto).

 

13

--------------------------------------------------------------------------------



 

(d) To the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A of the Code, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.

 

18. Entire Agreement. This Agreement constitutes and contains the entire
agreement and final understanding concerning Executive’s employment with the
Company and the other subject matters addressed herein between the parties. It
is intended by the parties as a complete and exclusive statement of the terms of
their agreement. It supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party. This is a fully integrated agreement.

 

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board (or a person expressly
authorized thereby) and Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

 

20. Clawback. Executive acknowledges that any incentive compensation
contemplated under this Agreement shall be subject to the Company’s clawback
policies, including, without limitation, any policy adopted to the extent
required by applicable law or written Company policy adopted to implement the
requirements of such law (including, without limitation, Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act. Agreement).

 

21. Permitted Actions. Nothing in this Agreement shall prohibit Executive from
reporting possible violations of federal or state law or regulation to or
otherwise cooperating with or providing information requested by any
governmental agency or entity, including, but not limited to, the Department of
Justice, the Securities and Exchange Commission, the U.S. Equal Employment
Opportunity Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation. Executive does not need the prior
authorization of the Company to make any such reports or disclosures and
Executive is not required to notify the Company that Executive has made such
reports or disclosures. Notwithstanding anything to the contrary contained
herein, Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of Confidential Information
that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the Company’s
Confidential Information to Executive’s attorney and use the Confidential

 

14

--------------------------------------------------------------------------------



 

Information in the court proceeding if Executive (A) files any document
containing the trade secret under seal; and (B) does not disclose the
Confidential Information, except pursuant to court order.

 

22. Miscellaneous.

 

(a) Binding Effect. This Agreement is intended to bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
successors and assigns, except that Executive may not assign his rights or
delegate his obligations hereunder without the prior written consent of the
Company.

 

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to have been given if (i) delivered personally or by documented
courier or delivery service, (ii) transmitted by facsimile during normal
business hours or (iii) mailed by registered or certified mail (return receipt
requested and postage prepaid) to the following listed persons at the addresses
and facsimile numbers specified below, or to such other persons, addresses or
facsimile numbers as a party entitled to notice shall give, in the manner
hereinabove described, to the others entitled to notice:

 

If to the Company, to:

 

Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chair of the Board of Directors and Chief Legal Officer
Facsimile No.: 303-846-6048

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Lawrence I. Witdorchic
Facsimile No.: 212-492-0237

 

If to Executive, to:

 

To Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company.

 

with a copy to:

 

Lewis Brisbois Bisgaard & Smith LLP
1700 Lincoln, Suite 4000
Denver, CO 80202
Attention: Jon J. Olafson
Facsimile No.: 303-861-7767

 

15

--------------------------------------------------------------------------------



 

If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received.
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.

 

(c) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

 

(d) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

(e) Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.

 

(f) Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent reasonably practicable.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael L. Kaplan

 

 

Name:

Michael L. Kaplan

 

 

Title:

Senior Vice President and Chief Legal Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

/s/ Paul Murphy

 

 

Paul Murphy

 

[Signature Page to Employment Agreement (Paul Murphy)]

 

--------------------------------------------------------------------------------